Dismissed and Memorandum Opinion filed September 25, 2003








Dismissed and Memorandum Opinion filed September 25,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-01-01262-CV
____________
 
JOANNA PAVLOVA LENTS, Appellant
 
V.
 
ANN LENTS, MURPHY LENTS, and JOHN MONROE LENTS,
Appellees
 

 
On Appeal from the Probate Court No.
2
Harris County, Texas
Trial Court Cause No. 322,342-403
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed December 6, 2001.
On September 19, 2003, the parties filed an agreed motion to
dismiss the appeal because the case has been settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed September 25, 2003.
Panel consists of Justices
Anderson, Seymore, and Guzman.